The facts sufficiently appear in the opinion.
This action was instituted by the appellant on the 15th day of May, 1899, to recover the possession of 5,000 head of sheep, of the value of $15,000. He bases his right to recover *Page 142 
as the surviving partner of the firm of Stock  Schwartz, of which firm the testator, William Stock, died on the 25th day of November, 1898.
The appellant alleges in his complaint, among other matters, that he and the said decedent, on the _________ day of June, 1890, entered into an agreement of copartnership to engage in, and under said agreement did engage in, the business of buying, selling, and raising sheep under the firm name of Stock  Schwartz, and were so engaged at the time of the death of said Stock; that at the time of the death of said Stock he and appellant were the owners in copartnership of the sheep in controversy; that the respondent, in 1899, wrongfully took, and ever since unlawfully withholds and detains, the said property from the appellant.
The answer denies the partnership and all other material averments of the complaint. It affirmatively shows that Wilhelmina Stock was, at the time of his death, the sole and exclusive owner of the property in controversy, and that she, as executrix, was, from the time of her appointment, the owner, and entitled to the exclusive possession, of the property. She further denied, by plea, that the appellant had any right, title, or interest in or to the property in controversy as an individual surviving partner, or in any Capacity whatever. Upon the trial, judgment was for the respondent.
The appeal is taken from the judgment and the order denying the motion for a new trial.
It is claimed by the appellant that the court erred in refusing to make findings of fact, and in refusing to make findings of fact as requested by him.
It appears from the record that after judgment the appellant requested certain specific findings upon the issues made by the pleadings, which request was refused, and an exception taken to the action of the court in so ruling.
It does not appear from the record why this request was refused, neither does it appear from the exception taken or otherwise how or in what manner the appellant was injured by this action of the court.
By Section 182 of the civil practice act (Comp. Laws, 3277) it is provided that, upon the trial of every issue of fact by the court when sitting without a jury, its decision shall be rendered *Page 143 
in writing by the court or judge who tried the cause, and filed with the clerk within ten days after the trial. In rendering such decision the court or judge shall briefly state the facts found and the conclusions of law reached, and within a specified time the attorney for the prevailing party shall draw complete findings of fact and conclusions of law, and present them to the judge for his signature, and judgment shall be entered in accordance therewith.
Whether or not failure to comply with the requirements of this section would invalidate the judgment is not before us in this case. The record does not affirmatively show that the court either failed or refused to make the findings of fact required by the section.
This court will not indulge in presumptions against the regularity of the proceedings of the trial court. It has repeatedly held that all presumptions favor the regularity of the proceedings of that court, and that where error is alleged it must be affirmatively shown by the record before this court will reverse an order or judgment of the lower court. (Champion v. Sessions, 2 Nev. 271;Nosler v. Haynes, Id. 53; Lady BryanGold  Silver Min. Co. v. Lady Bryan Min.Co., 4 Nev. 414; Mitchell v. Bromberger,2 Nev. 345; Allison v. Hagan, 12 Nev. 38;Nesbitt v. Chisholm, 16 Nev. 39; Leete
v. Sutherland, 20 Nev. 71, 15 Pac. 472.)
The fact that the court refused to find as requested does not show that the court did not find at all. The findings of the court are no part of the judgment roll (Comp. Laws, 3300), and can only be presented, as repeatedly held, on appeal, by the statement. The fact that there are no findings in the record does not raise a presumption that no findings were made, there being no showing otherwise by the record.
An unanswerable reason exists which justified the trial court in refusing to make the findings of fact after judgment, as requested by the appellant. The section of the practice act above quoted does not authorize any such practice, and we have been unable to find any other provision which does. If the court did not make the findings required by the section quoted, or had made defective findings, the appellant had ample remedy, under the requirements of another section, to correct the action of the court in the premises, and, in case *Page 144 
of refusal to make the correction, the matter could have been, by following the plain directions of the statute, presented to us for review.
Section 2 of an act to regulate appeals in the courts of justice in this state (Comp. Laws, 3858) expressly prescribes the method of presenting such matters to the appellate court. It provides that, in cases tried by the court without a jury, no judgment shall be reversed for want of findings or for a defective finding of fact, unless exceptions be made in the court below to the finding or to the want of finding, and, in case of defective finding, the particular defects shall be particularly and specifically designated; and, upon failure of the court below to remedy the alleged error, the party moving shall be entitled to his exceptions, and the same shall be settled by the judge as in other cases. It further prescribed the time within which such exceptions shall be filed.
The record does not show that there was a want of finding or defective finding; neither does it show that any of the steps required by the statute were taken to correct any want of findings or defective findings, or that any exception or other action was taken in the matter further than is indicated above. This matter has been before this court, considered, and determined, and, under the cases presented and decided, we must hold that the appellant's claim is without merit. (McClusky v. Gerhauser,2 Nev. 52; Whitmore v. Shiverick,3 Nev. 312; State v. Manhattan Co.,4 Nev. 336; Warren v. Quill,
9 Nev. 263; Welland v. Williams,21 Nev. 230; 29 Pac. 403.)
It appears that, after the testimony had been taken by the district court, Judge Talbot presiding, at Winnemucca, it was stipulated by counsel, as a matter of convenience, that the oral argument should be heard at Reno, Washoe county, Nevada; that, pursuant to such agreement, argument was had at the court room of the district court for that county on the 16th and 17th days of January, 1900.
During the argument, or at least during a part of the argument, by the courtesy and upon the invitation of Judge Talbot, Judge Curler sat with Judge Talbot, and was consulted by him regarding the case. No objection was made or interposed at the time to this action. Subsequently this fact *Page 145 
was presented on motion for a new trial by the affidavit of counsel, and the refusal of the court to grant a new trial because of this alleged misconduct of Judge Talbot or Judge Curler, the record not distinctly showing which of the judges was guilty of the misconduct, is assigned as error.
The record shows that the judgment was rendered by the court, Judge Talbot presiding, in Winnemucca, in the following March. It is hardly necessary to discuss this matter. The rule relied upon and the authorities cited have no application whatever to the facts of this record. The text of 17 Am.  Eng. Enc. Law (2d ed.), p. 717, cited, no doubt states a correct rule of law. A judge has no power to delegate his authority to act. It does not appear that the judge in this action delegated his power, or attempted to delegate his power, to any person. He acted in the premises.
The cases cited are in harmony with the text. In VanSlyke v. Insurance Co., 39 Wis. 390, 20 Am.Rep. 50, it was held that on an appeal from a judgment signed by the clerk, where the record shows that on the trial in the court below the judge of that court left the bench, and that his place was assumed by another person, a member of the bar of the court, but not a judge, who tried the cause, and upon whose consideration the judgment was rendered, such judgment was void.
In Britton v. Fox, 39 Ind. 371, it was held that a judge could not, because he was "weary," orally authorize an attorney to receive a verdict during his absence.
The other cases cited are to the same effect, and require no further consideration.
During the progress of the trial the appellant was sworn, and offered himself as a witness to testify in support of the issues made in his behalf. The facts to be proven by the testimony of the appellant are set out in the record. He offered to show by his own testimony that he kept a set of books, consisting of a daybook of original entry, a journal, and a ledger, in which all transactions relating to the milling, merchandising, and sheep business were recorded at the time they occurred; that these books were true and correct, and contained a partnership account between the witness and William Stock, deceased, showing all the transactions in connection *Page 146 
with a certain ranch and the sheep in controversy; that the books and the transactions therein extend over and cover a period from 1890 to about 1896; that he (the witness) furnished the decedent in his lifetime bills of these different accounts taken from the books. The offer contains other facts in support of appellant's case not necessary to be stated.
It should also be stated here, as an admitted fact, that the appellant and "William Stock were partners in the milling business; also that R. H. Schwartz carried on in his individual name a mercantile business. An objection by the respondent, based upon the incompetency of the witness to testify to these facts under the provisions of Section 379 of the civil act (Comp. Laws, 3474), was sustained, and this action of the court is assigned as error. The appellant insists that he was a competent witness for the purpose of authenticating his books, and testifying to the correctness of the transactions therein contained.
Section 379 of our practice act, supra, has been repeatedly changed by amendment. At this time, and at the time of this trial, that part of the section material to the question presented is as follows: "No person shall be allowed to testify under the provisions of Sections 376 and 377 when the other party to the transaction is dead, or when the opposite party to the action, or the person for whose immediate benefit the action or proceeding is prosecuted or defended is the representative of a deceased person, when the facts to be proven transpired before the death of such deceased person. * * *" (Comp. Laws, 3474.)
The principal issue made by the pleadings involved the existence of the partnership. The appellant alleged the existence of the partnership, and the respondent denied it. The appellant was not seeking an accounting, and there was no question involving partnership accounts. He was seeking to establish the existence of the alleged partnership, that he might recover the possession of the partnership property as the surviving member of the firm. While copartnership books might be competent for the purpose of establishing the existence of a partnership, these books were not claimed in the record to be partnership books. It was not admitted or otherwise shown, that they were partnership books. In fact, the *Page 147 
offer discloses that they were kept by the appellant, and contained the transaction of his individual mercantile business and the copartnership milling business. If the record of transactions with the deceased in his lifetime, entered by the appellant in these books, was competent for the purpose of establishing the existence of a partnership, when authenticated by the oath of the appellant, then why was not appellant competent to testify directly to the transactions without regard to the books? If he could by his testimony render the transactions shown by the books material to the issue, then he was competent to testify in this action to the transactions had with Stock in his lifetime.
If such were the rule of the statute, we can see no reason why he would not be competent to testify to the terms and conditions of the agreement of copartnership. It seems to us that the plain language of the statute quoted closed the mouth of the appellant, as death had sealed the lips of Stock.
The appellant has cited a number of cases decided by this court in support of his contention, but an examination of those cases shows that they can have no application to the facts of this case.
In the case of Buckley v. Buckley,12 Nev. 442, and 16 Nev. 180, cited as an authority in support of appellant's contention, no such question as the one presented by this record was presented and decided. That case was brought by the appellant to recover the possession of certain sheep of which he alleged he was the owner. The respondent was the surviving widow, as in this case, and the administratrix of her deceased husband's estate. She claimed, among other matters, that the sheep belonged to her deceased husband, and that she held them as administratrix of his estate, as a part thereof. It appears that the books of Henry A. Buckley, the deceased husband, were offered for a purpose, after the respondent, his widow and legal representative, had testified to their correctness. The competency of the widow to testify to the correctness of the book, or to any other fact under the statute, was neither presented nor decided by the court.
The case of Jones, Admr., v. Gammans,11 Nev. 249, is not in point. In that ease Jones, the administrator, sought to recover a judgment against Gammans upon an account for *Page 148 
services, etc. Gammans, by answer, pleaded, among other matters, a counterclaim. On the trial Gammans offered his books of account in support of some of the items of his counterclaim, and supported the books by his own testimony. One of the objections made to the book was that Gammans could not testify to this matter after the death of the administrator's intestate, and was, in effect, permitting Gammans to testify to matters which transpired between him and the deceased before death, and in the lifetime of the deceased.
The objection made presents the question in the case at bar, but the court did not and was not required to pass upon the objection. It appears that the trial court did not rule upon the objection at the time it was made, but reserved its ruling, and afterwards announced, as one of its findings, that the book had been improperly kept, and that it appeared from the book itself that it was not a proper book to be admitted as showing the state of the accounts between Gammans and the deceased, and for these reasons excluded it. On the appeal the respondent abandoned his objection based upon the competency of Gammans, and sought to sustain the action of the trial court for the reasons given by it in the findings.
Justice Beatty, discussing the matter, says: "It must stand or fall upon the correctness or incorrectness of the ruling as it was originally made and announced, and, as to that question, the whole ground seems to be covered by the admission in his argument by counsel for respondent that `the book was before the court sitting as a jury, by consent of plaintiff.' If it was evidence before the court by consent of plaintiff, it was certainly error in the court to treat it as not evidence." It will therefore be seen that this court did not pass upon the competency of the witness, as that objection was expressly waived, and the case was reversed upon the exclusion of the book, for the reason contained in the findings of the trial court.
Nor does the case of Crane, et al., v. Gloster,13 Nev. 279, cited, support the appellant's contention. That action was brought by the surviving partners of one Hayes, deceased, against Gloster. In support of his counterclaim, Gloster was permitted to testify that Hayes, the deceased partner, *Page 149 
had in his lifetime employed him to perform certain services at a fixed salary and commission, for which there was due a considerable sum. The discussion by the court of the objection made to the competency of Gloster to testify, under the provisions of Section 379, Civ. Prac. Act, as it then stood, makes a very clear distinction between that case and the case at bar, based upon the difference between the statute as it then was and now is.
That part of Section 379, pertinent to the question, at the time the case of Crane v. Gloster was decided, is as follows: "No person shall be allowed to testify under the provisions of Section 377 where the other party to the transaction, or opposite party in action, or the party for whose immediate benefit the action or proceeding is prosecuted or defended, is the representative of a deceased person, when the facts to be proved transpired before the death of such deceased person. * * *." (Stats, 1877, 160.)
Crane, et al., contended that they were the representatives of the deceased partner, Hayes, within the meaning of Section 379, above quoted. Therefore they claimed it was error to permit Gloster to testify. The court held that they, as surviving partners, were not the representatives of Hayes, within the meaning of that statute, and therefore Gloster was not incompetent under the provisions of said section, for the reason that the legislature ex industria omitted the words "is dead," which should have followed the phrase, "other party to the transaction."
The court severely criticised the section as it then stood, and we presume, as the result of this criticism, the first session of the legislature after the decision was announced amended it by inserting the omitted words; thereby making the provisions of the section substantially as it was at the time when the case of Roney v. Buckland,4 Nev. 59, was before the court under the territorial act, and substantially as the law is at the present time.
A large number of cases decided by other courts, under statutes similar to ours, have been cited by the respondent in support of the action of the trial court, but we do not deem it necessary to criticize or refer to them, as the clear, plain language of the statute is sufficient to justify the action *Page 150 
of the trial court in holding that the appellant was incompetent to testify.
It is also claimed in appellant's brief that the court erred in refusing to allow him to rebut by his own testimony the testimony of certain witnesses who were sworn and testified in the case. It is a sufficient answer to this contention to say that the action of the court in the premises is not assigned as error, and under the rule of the statute is not before this court. (Comp. Laws, 3292, 3427;Corbett v. Job, 5 Nev. 205; Sherman
v. Shaw, 9 Nev. 151; Earles v. Gilhan,20 Nev. 49, 14 Pac. 588; Roberts v. Webster,25 Nev. 94, 57 Pac. 180.)
During the progress of the trial the appellant offered a chattel mortgage and the assignment thereof. The mortgage was executed by one Rickard, the lessee of the sheep, under a contract with William Stock, deceased, upon his interest in the sheep acquired thereunder, to one Martha Clarke. The assignment of the mortgage was made by M. S. Bonnifield, the attorney of the mortgagee. Objection to the introduction of the mortgage and the assignment thereof was sustained, and the appellant excepted, but failed to state any point to his exception.
Our statute provides that" the point of the exception shall be particularly stated," and this court has repeatedly held that the record must show a compliance with the requirements of this provision; otherwise, it will not consider the action of the trial court under the assignment. (Comp. Laws, 3286;Sharon v. Minnock, 6 Nev. 382; Gooch
v. Sullivan, 13 Nev. 81; Lightle v. Berning,15 Nev. 389; Rosina v. Trowbridge, 20 Nev. 118,17 Pac. 751; McGuru v. McInnis,24 Nev. 372, 55 Pac. 304, 56 Pac. 94; McNamee v.Nesbitt, 24 Nev. 400, 56 Pac. 37; Lewis v.Hyams, 25 Nev. 242, 59 Pac. 376; Paul v.Cragnaz, 25 Nev. 293, 59 Pac. 859, 47 L.R.A. 540.)
In the early case of Sharon v. Minnock,
commenting upon this provision of the statute, the court says: "It would be unjust to the court below and to the opposite party to reverse a ruling admitting or rejecting evidence upon a ground no way suggested at the time of objection, and upon which the court was not called upon to decide." *Page 151 
Much as we may regret that a question which is regarded by counsel of so much importance must be disposed of under a technical rule of procedure, and not considered upon its merits, yet so long as the rule of the statute prevails courts and counsel are alike bound by it, and it is our duty to enforce it in all proper cases.
It appears that, after the argument and submission of the cause, the court, upon the application of the appellant, set aside the submission, and permitted him to file an amendment to his complaint, in which, briefly stated, he alleged that on or about the 27th day of June, 1891, the appellant was the owner of 1,600 head of sheep; that on said date the said William Stock was the owner of 4,936 sheep; that on said date the appellant and said Stock, by mutual agreement, united in one band all of said sheep, and from that time owned said sheep jointly in the proportion that the number of the sheep owned by the appellant then bore to the number owned by said Stock, and that thereafter they carried on and conducted the business of sheep raising jointly, and shared the expenditures and divided the profits and losses that grew out of said joint venture in the proportion above stated; that the relation so formed continued up to the death of said Stock, on the 25th day of November, 1898.
This amendment was permitted over the objection of the respondent, and upon her application the court permitted her to file an amended answer, in which, among other matters pleaded, she set up the bar of the statute of limitations. The allowance of this plea by the court is assigned as error.
The appellant's right to maintain an action to recover all the sheep, under the averments of the partnership in the original complaint, arose upon the death of William Stock in November, 1898. There is no provision in our statute which would have barred his right of action under the averments of the original complaint, at the time he instituted the same; hence the plea of the bar of the statute could not have been successfully interposed against his right to recover at that time. He did not seek to recover, as a joint tenant or tenant in common, until he incorporated the amendment in his complaint on the 7th day of February, 1900. The amendment contained substantial and new matter. His right to recover *Page 152 
was based upon new grounds. A new cause of action was set up, and the rule is well established, and is not in conflict with the provisions of our statute regulating amendments to pleadings, that, where a complaint to which an answer has been filed is amended in substantial matter, the defendant has an absolute right to plead de novo. (1 Enc. Pl.  Prac. p. 627, and authorities cited.)
It seems to us that where the appellant, as in this case, asked and was granted permission by the court, over the respondent's objection, to incorporate into his complaint a new cause of action, it would have been gross error to have refused to allow her, at the first opportunity, to avail herself of any valid defense which might exist against appellant's right to recover upon the new cause of action, or a cause which had been amended by inserting new and substantial matter. Whether or not it would have been error to allow the respondent to have interposed the plea of the bar of the statute of limitations at that stage of the proceedings, where no amendments to the complaint had been asked and allowed, is a question upon which it is not necessary to express an opinion. It is sufficient for this case to say that, under the facts of the record, the trial court did not abuse its discretion in permitting the plea.
It is also claimed that the plea of the statute of limitations is not sustained. If the appellant had a right to recover the sheep under the claim of joint ownership, as set up in the amended complaint, the record shows that such right was barred by the lapse of time. It appears from the evidence that on or about the 10th day of August, 1895, Stock absolutely denied that the appellant had any right, title or interest in or to the sheep in controversy, in a conversation with appellant in the presence of witnesses; that he immediately, as shown by the stipulation of the parties, took and held the exclusive control and management of the sheep, and wholly excluded appellant therefrom, up to the time of his death, and during said time paid all the expenses and retained all the profits. Generally, one tenant cannot maintain an action in replevin against his cotenant for the recovery of the common property or his interest therein, but if the property is severable, and the tenant has a right to sever his part from *Page 153 
the whole, and this right is refused, he may enforce such right by replevin. (Freem. Co-Ten., 2d ed., 289; 17 Am.  Eng. Enc. Law, 2d ed., p. 700.)
It appears, therefore, that the right of the appellant to recover in this action under his claim of joint ownership, if he had any such right, accrued on or about the 10th day of August, 1895. He did not attempt to assert this right for more than four years. His right of action is barred by the three-year clause of our statute (Comp. Laws, 3718), at which time his cotenant, William Stock, was living.
We have been unable to find any provision of the statute which in any manner changes or enlarges the rights of the parties as above indicated, or that confers any greater right upon the appellant in his action against the legal representative of William Stock. In fact, Section 165 of the act regulating the settlement of the estates of deceased persons specifically provides, among other matters, for the maintenance of actions to recover personal property by or against executors or administrators, in all cases where the same might have been maintained by or against their respective testators or intestates in their lifetime. (Comp. Laws, 29.31.)
The only remaining question to be considered involves the sufficiency of the evidence to support the judgment of the court. The appellant earnestly contends that the evidence establishes the existence of the partnership between him and William Stock, deceased, as alleged in the complaint, and the respondent as earnestly contends that the evidence shows that such partnership did not exist. There is no proof of a written agreement between the appellant and Stock; in fact, the appellant admits in his brief that no such agreement was ever made. He sought to establish the partnership by proof of facts and circumstances tending to show the partnership relation.
A careful examination of the record develops proof tending to sustain the contention of both parties.
A discussion of the various facts relied on by the respective parties would unnecessarily lengthen this opinion, and would require, to a certain extent, this court to weigh the testimony, and pass upon the credibility of witnesses, in *Page 154 
order to reverse the judgment, and thereby, to a certain extent, usurp the province of the trial court.
To illustrate: It appears that William Stock and R. H. Schwartz each owned separately and individually, prior to the __________ day of June, 1890, a band of sheep. In proof of the formation of the partnership in June, 1890, the appellant showed that these two bands were united into one band, and placed under the control of one person. The witness Rickard, who took charge of the united band, testified that Schwartz told him that he had sold his sheep to Stock, and an entry in Rickard's book, in the handwriting of the appellant, Schwartz, was offered, which corroborates Rickard's testimony. The trial court may have and undoubtedly did pass upon the credibility of the witness Rickard. It was, at least, the duty of the court so to do.
It is our duty to affirm or reverse a judgment only when such judgment is not supported by, or is contrary to, the evidence, and, where the record discloses a substantial conflict therein, the rule has long been settled that this court will not disturb the judgment of the trial court under the assignment made.
No error having been shown, the judgment and order will be affirmed.
BELKNAP, J.: I concur.
  FITZGERALD, J.: I concur in the judgment. *Page 155